332 S.W.3d 343 (2011)
STATE of Missouri, Respondent,
v.
Damaris RAWLINS, Appellant.
No. WD 71585.
Missouri Court of Appeals, Western District.
February 1, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2011.
Susan E. Summers, Kansas City, MO, for Appellant.
Daniel L. White, Liberty, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Damaris Rawlins appeals the circuit court's judgment convicting her of opposing a deputy sheriff in the proper discharge of his duties. We affirm. Rule 30.25(b).